t c memo united_states tax_court adrio michael baur petitioner v commissioner of internal revenue respondent docket no filed date adrio michael baur pro_se e abigail carlson for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency in and an accu- racy-related penalty under sec_6662 on petitioner’s federal_income_tax tax for his taxable_year of dollar_figure and dollar_figure respectively all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the issues for decision for petitioner’s taxable_year are is petitioner entitled to deduct as alimony under sec_215 certain payments that he made in excess of the amount of payments that respondent concedes is deductible_alimony we hold that he is not is petitioner liable for the accuracy-related_penalty under sec_6662 we hold that he is findings_of_fact some of the facts have been stipulated and are so found petitioner resided in illinois at the time he filed the petition on date petitioner married judith l baur during their marriage petitioner and judith l baur had three children ab jb and sb at a time not established by the record petitioner and judith l baur decided to end their marriage on date the circuit_court of cook county illinois cook county circuit_court issued a final judgment titled judgment for dissolution of marriage dissolution judgment in the dissolution judgment the cook county circuit_court found in pertinent part the parties hereto have entered into a written marital settlement agreement dated date concerning the questions of the maintenance and medical requirements of the parties custody sup- port visitation the medical and educational requirements of the parties’ children attorney’s fees and costs and the respective rights of each party in and to the property income or estate which either of them now owns or may hereafter acquire including a divi- sion of all marital and non-marital property and other matters which agreement has been attached hereto and incorporated herein and presented to this court for its consideration in the dissolution judgment the cook county circuit_court ordered adjudged and decreed inter alia that the marriage between petitioner and judith l baur be dissolved the dissolution judgment also ordered adjudged and decreed all of the provisions of the marital settlement agreement between the petitioner judith l baur and the respondent petitioner dated date are expressly ratified confirmed approved and adopted as the orders of this court to the same extent and with the same force and effect as if said provisions were in this paragraph set forth verbatim as the judgment of this court each of the parties hereto shall perform under the terms of said agreement the marital settlement agreement dated date settlement agreement to which the above-quoted order in the dissolution judgment referred provided in pertinent part marital settlement agreement this agreement made and entered into this 20th day of february in the city of chicago county of cook and state of illinois by and between judith baur hereinafter referred to as judith and adrio baur hereinafter referred to as adrio whereas witnesseth g both parties expressly state that they have freely and voluntarily entered into this agreement of their own volition free from any duress or coercion and with full knowledge of each and every provision contained in this agreement and the consequences thereof now therefore in consideration of the mutual and several promises and undertakings contained herein and for other good and valuable consideration the receipt and sufficiency of which is hereby acknowledged the parties do freely and voluntarily agree to each and every term and provision set forth in this marital set- tlement agreement unallocated maintenance child_support article ii commencing date adrio shall pay judith as and for unallocated maintenance and child_support the sum of three thousand seven hundred fifty dollars dollar_figure per month payments shall be made on a bi-weekly basis at the rate of one thousand seven hundred thirty dollars and seventy seven cents dollar_figure per payment the payments shall be withheld from adrio’s paycheck and sent directly to judith or by way of direct deposit in an account in judith’s name this amount is based upon adrio’s current gross base income of dollar_figure per month in addition adrio shall pay forty five percent of any and all net bonuses he receives within thirty days of receipt and he shall tender proof of bonuses and commissions within one week of receipt this amount and bonus percentage shall be reviewed in two years without the necessity of filing a petition to review the payments set forth in this article shall terminate upon the first to occur of any of the following events a b c the death of judith the death of adrio the remarriage of judith d the cohabitation by judith with a non- related_person on a resident continuing conjugal basis in the event that sb is emancipated and jb is living independently or outside judith’s residence without any financial support from judith for any essentials or living_expenses including clothing personal care room board schooling and the like then the unallocated support shall be modified to maintenance and adrio shall pay to judith one thousand eight hundred dollars dollar_figure per month subject_to review if either party files a petition to review this amount is based upon adrio’s current earnings the sums paid_by adrio to judith pursuant to this article are acknowledged to be paid incident to the judgment for dissolution of marriage and in discharge of adrio’s legal obliga- tion to support judith said sums shall be includable in the gross income of judith and deductible from the gross_income of adrio within the meaning and intent of sec_71 and sec_215 of the united_states internal_revenue_code_of_1986 the tax reform acts of and as amended or of any identical or comparable provision of a federal revenue code hereinafter enacted or modified pursuant to paragraph of the settlement agreement during peti- tioner made to judith l baur payments of dollar_figure or a total of dollar_figure paragraph payments as unallocated maintenance and child_support around date petitioner received a net bonus of dollar_figure although paragraph of the settlement agreement required petitioner to pay to judith l baur percent of the net amount of that bonus he did not do so during petitioner filed form_1040 u s individual_income_tax_return for his taxable_year return in the return petitioner claimed an alimony deduction under sec_215 for dollar_figure claimed alimony deduction of the paragraph payments on date respondent issued to petitioner a notice_of_deficiency notice with respect to his taxable_year in that notice respondent disal- lowed dollar_figure of the claimed alimony deduction and allowed dollar_figure of that according to petitioner he mistakenly claimed in hi sec_2010 return an alimony deduction under sec_215 for dollar_figure of the paragraph payments instead of a deduction for the entire amount of dollar_figure deduction in the notice respondent also determined that petitioner is liable for his taxable_year for the accuracy-related_penalty under sec_6662 on date after respondent issued the notice to petitioner the cook county circuit_court issued an order date order that provided in pertinent part this matter coming to be heard on respondent’s petition to clarify intent of the judgment for dissolution of marriage the court hereby finds t hat the provision in the judgment for dissolu- tion of marriage concerning unallocated support is intended to be maintenance for the support of judith baur all payments made from adrio baur to judith baur from the date the judgment for dissolution of marriage was entered that is dollar_figure per month plu sec_45 of any bonuses from date to the present date have been and continue to be maintenance to judith baur until further order of court it was the intent of the court that all payments made from adrio baur to judith baur from date to the present date as referenced in the finding of the second paragraph are to be includible in income to judith baur and deductible for income_tax purposes for adrio baur and shall terminate upon the death of adrio the death of judith judith’s remarriage or the respondent concedes on brief that pursuant to paragraph of the settlement agreement during petitioner paid a total of dollar_figure to judith l baur as unallocated maintenance and child_support and that petitioner is entitled for his taxable_year to an alimony deduction of dollar_figure and not dollar_figure as respondent determined in the notice cohabitation of judith on a resident conjugal basis or further order of court paragraph of the judgment is a scrivener error and should be vitiated nunc_pro_tunc in the date order the cook county circuit_court ordered all payments made to judith baur from adrio baur pursuant to sec_2_1 of the judgment for dissolution of marriage entered date specifically the dollar_figure per month and of net bonuses were intended and shall be mainte- nance to judith baur as such all payments are includible in judith baur’s income and deductible from adrio baur’s income for income_tax purposes said payments shall be reviewable pursuant to sec_504 and of the imdma illinois marriage and dissolution of marriage act and shall terminate upon further order of court judith’s death adrio’s death judith’s remar- riage or judith residing on a conjugal basis with another person paragraph of the judgment for dissolution was not intended to be part of the judgment for dissolution and was a scriv- ener error accordingly paragraph of the judgment for dissolu- paragraph of the settlement agreement quoted above provided in the event that sb is emancipated and jb is living independently or outside judith’s residence without any financial support from judith for any essentials or living_expenses including clothing personal care room board schooling and the like then the unallocated support shall be modified to maintenance and adrio shall pay to judith one thousand eight hundred dollars dollar_figure per month subject_to review if either party files a petition for review this amount is based upon adrio’s current earnings see supra note tion of marriage is vitiated nunc_pro_tunc as if it never had any legal effect opinion petitioner bears the burden of establishing that the determinations in the notice that remain at issue are erroneous see rule a 290_us_111 we turn initially to the issue presented under sec_215 it is petitioner’s position that the entire amount ie dollar_figure of the paragraph payments that he made during to judith l baur constitutes alimony deductible under sec_215 it is respondent’s position that dollar_figure of those payments constitutes alimony deductible under that section sec_215 allows an individual to deduct an amount equal to the alimony or separate_maintenance payments paid during such individual’s taxable_year sec_215 defines the term alimony or separate_maintenance pay- ment for purposes of sec_215 to mean any alimony or separate_maintenance the difference between the entire amount ie dollar_figure of the paragraph payments that petitioner maintains constitutes alimony deductible under sec_215 and the amount ie dollar_figure of those payments that respondent maintains constitutes alimony deductible under that section is dollar_figure payment as defined in sec_71 which is includible in the gross_income of the recipient under sec_71 sec_71 provides the following definition of the term alimony_or_separate_maintenance_payment sec_71 alimony and separate_maintenance payments b alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allow- able as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate mainte- nance the payee spouse and the payor spouse are not mem- bers of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse sec_71 provides that g ross income includes amounts received as alimony or separate_maintenance payments sec_71 provides that sec_71 shall not apply to that part of any payment which the terms of the divorce_or_separation_instrument fix in terms of an amount of money or a part of the payment as a sum which is payable for the support of children of the payor spouse the supreme court of the united_states has held that the allocations to child_support made therein in a divorce_or_separation_instrument must be ‘specifi- cally designated’ and not left to determination by inference or conjecture 366_us_299 sec_71 provides that if any amount specified in a divorce_or_separation_instrument is to be reduced upon the occurrence of a contingency specified in that instrument relating to a child eg attaining a specified age marrying dying leaving school or a similar contingency or at a time that can clearly be associated with that kind of contingency an amount equal to the amount of such reduction is to be treated for purposes of sec_71 as an amount fixed as payable for the support of children of the payor spouse respondent argues that because of paragraph of the settlement agree- ment sec_71 requires that a part of the paragraph payments be treated see supra note under sec_71 as a sum which is payable for the support of children of the payor spouse petitioner petitioner counters that the cook county circuit court’s date order retroactively vitiated paragraph of the settlement agreement for tax purposes we must determine what if any effect we should give to that purported nunc_pro_tunc order in making that determination we have in mind that the definition of alimony for federal_income_tax purposes turns on a fulfillment of the statutory test in sec_71 and not on the intent of the parties to a divorce proceeding or of the court overseeing that proceeding 123_tc_258 we also have in mind what we stated in 70_tc_525 state court adjudications retroactively redesignating divorce- related payments as alimony and not child_support or vice versa are generally disregarded for federal_income_tax purposes if the order retroactively changes the rights of the parties or the legal status of the payments an exception to this rule is made when a retroactive judg- ment corrects a divorce decree that mistakenly failed to reflect the true intention of the court at the time the decree was rendered citations omitted in the dissolution judgment the cook county circuit_court inter alia adopted all of the provisions of the settlement agreement as part of that judgment and ordered petitioner and judith l baur to comply with all of those provisions as if said provisions were in this paragraph set forth verbatim as the judgment of this court that agreement which by its terms was freely and voluntarily entered into by petitioner and judith l baur with full knowledge of each and every provision contained in this agreement and the consequences thereof and which the cook county circuit_court adopted and made part of the divorce judgment unambiguously provided in paragraph for a reduction in the payments required under paragraph of that agreement upon the occurrence of certain contingencies relating to sb and jb on the record before us we reject the statement in the cook county circuit court’s date order that p aragraph of the judgment for dissolution was not intended to be part of the judgment for dissolution and was a scrivener error on that record we find that petitioner and judith l baur as in the divorce judgment the cook county circuit_court ordered all of the provisions of the marital settlement agreement between the petitioner judith l baur and the respondent petitioner dated date are expressly ratified confirmed approved and adopted as the orders of this court to the same extent and with the same force and effect as if said provisions were in this paragraph set forth verbatim as the judgment of this court each of the parties hereto shall perform under the terms of said agreement see supra note black’s law dictionary 9th ed refers the user to the term clerical_error for the definition of the term scrivener’s error that dictionary continued well as the cook county circuit_court intended that paragraph be part of the settlement agreement and the dissolution judgment at the time that court entered that judgment the cook county circuit_court issued its date order only after respondent issued on date the notice to petitioner for his taxable_year in which respondent determined because of paragraph of the settlement agreement to disallow as deductible_alimony certain pay- ments that he had made to judith l baur on the record before us we find that the inclusion of paragraph in the settlement agreement and the dissolution judgment was not a mistake by petitioner and judith l baur or by the cook county circuit_court on that record we conclude that the cook county circuit court’s date order did not correct a mistake in the dissolution judgment on the record before us we conclude that we will give no effect to the purported nunc_pro_tunc date cook county circuit_court order continued provides the following definition of the term clerical_error an error resulting from a minor mistake or inadvertence esp in writing or copying something on the record and not from judicial reasoning or determination id pincite for reasons set forth in the text we conclude that paragraph of the settlement agreement was not as the cook county circuit_court indicated in its date order a scrivener error based upon our examination of the entire record before us we sustain respondent’s position on brief that dollar_figure of the paragraph payments totaling dollar_figure does not constitute alimony deductible under sec_215 we turn next to the issue presented under sec_6662 sec_6662 imposes an accuracy-related_penalty of percent on the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence or disregard of rules or regula- tions sec_6662 or a substantial_understatement of tax sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the circumstances see 963_f2d_907 6th cir aff’g tcmemo_1991_179 91_tc_686 aff’d 893_f2d_656 4th cir the term negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 for purposes of sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the return sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown in the tax_return for that year or dollar_figure sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on all the pertinent facts and circumstances including the taxpayer’s efforts to assess the taxpayer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs respondent bears the burden of production with respect to the accuracy- related penalty under sec_6662 see sec_7491 116_tc_438 to satisfy respondent’s burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the penalty see higbee v commissioner t c pincite although respondent bears the burden of production with respect to the penalty under sec_6662 respondent need not introduce evidence regarding rea- sonable cause or similar provisions the taxpayer bears the burden_of_proof with regard to those issues see id we have found that petitioner is not entitled for his taxable_year to deduct dollar_figure as alimony under sec_215 as a result there is an underpayment_of_tax for petitioner’s taxable_year respondent argues that that underpayment is attributable to a substantial_understatement of tax in peti- tioner’ sec_2010 return and that therefore the accuracy-related_penalty under sec_6662 should be imposed on petitioner petitioner’s only argument with respect to the accuracy-related_penalty under sec_6662 is that there was no under- payment of tax in hi sec_2010 return on the record before us we conclude that the accuracy-related_penalty under sec_6662 will be imposed if the computations under rule result in an understatement_of_tax for petitioner’s taxable_year that exceeds the greater of percent of the tax required to be shown in hi sec_2010 return or dollar_figure see sec_6662 respondent does not argue on brief that the underpayment for petitioner’s taxable_year was attributable to negligence or disregard of rules or regulations under sec_6662 nor does petitioner claim that that underpayment was not due to negligence or disregard of rules or regulations because neither party advances any argument under sec_6662 we do not address whether the underpayment for petitioner’s taxable_year was due to continued we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered under rule continued negligence or disregard of rules or regulations however on the record before us we find that petitioner has failed to show that there was reasonable_cause for and that he acted in good_faith with respect to the underpayment for his taxable_year
